Name: Council Regulation (EC) NoÃ 1562/2006 of 5 October 2006 concerning the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Seychelles
 Type: Regulation
 Subject Matter: European construction;  fisheries;  Africa;  economic conditions;  international affairs
 Date Published: nan

 20.10.2006 EN Official Journal of the European Union L 290/1 COUNCIL REGULATION (EC) No 1562/2006 of 5 October 2006 concerning the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Seychelles THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) By Council Regulation (EEC) No 1708/87 the Community approved an Agreement with the Republic of Seychelles on fishing off Seychelles (2). The Parties conducted negotiations to replace that Agreement by a Fisheries Partnership Agreement. (2) Following those negotiations, a Fisheries Partnership Agreement was initialled in March 2005. (3) The Fisheries Partnership Agreement provides for improved economic, financial, technical and scientific cooperation in the fisheries sector with a view to guaranteeing the conservation and sustainable exploitation of resources, as well as partnerships between undertakings aimed at developing economic activities in the fisheries sector and related activities in the common interest. (4) That Agreement should be approved. (5) As a consequence of the entry into force of the new Agreement, Regulation (EEC) No 1708/87 will become obsolete. For reasons of clarity, it should therefore be repealed, HAS ADOPTED THIS REGULATION: Article 1 The Fisheries Partnership Agreement between the European Community and the Republic of Seychelles (hereafter referred to as the Agreement) is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in order to bind the Community. Article 3 Regulation (EEC) No 1708/87 is hereby repealed Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 5 October 2006. For the Council The President K. RAJAMÃ KI (1) Opinion delivered on 6 September 2006. Not yet published in the Official Journal. (2) OJ L 160, 20.6.1987, p. 1.